          Case 3:20-cv-01280-DEB Document 4 Filed 07/10/20 PageID.14 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RENITA W.,                                           Case No.: 20CV1280-DEB
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DKT. NO. 2]
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17
             On July 8, 2020, Plaintiff Renita W. commenced an action against Andrew M.
18
     Saul, the Acting Commissioner of Social Security, seeking review of a final adverse
19
     decision of the Commissioner. Dkt. No. 1. Plaintiff also filed an Application to Proceed
20
     with her Complaint in forma pauperis. Dkt. No. 2.
21
             A court may authorize the commencement of a suit without prepayment of fees if
22
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing
23
     that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
24
     “state the facts as to [the] affiant's poverty with some particularity, definiteness and
25
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
26
     quotations omitted).
27
28

                                                      1
                                                                                       20CV1280-DEB
        Case 3:20-cv-01280-DEB Document 4 Filed 07/10/20 PageID.15 Page 2 of 2



 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Plaintiff is unemployed and has limited income and assets. She receives General
 6   Relief benefits from San Diego County of approximately $425.00 per month, however,
 7   this is a loan program, and will need to be repaid in the future. She also receives $196.00
 8   per month in food stamps and free health insurance through Medi-Cal. Dkt. No. 2, p. 2.
 9   Her assets are approximately $150.00 in cash and a checking account with an
10   approximate balance of $20.00. Id. Her monthly rent is $1,515.00, of which Plaintiff
11   pays $166.00 and St. Vincent de Paul Society pays the remainder. [Id.] Her other
12   monthly expenses, which include household utilities, cable, cell phone and toiletries, total
13   $275.00. Id.
14         Based on the foregoing, the Court finds Plaintiff has sufficiently shown she lacks
15   the financial resources to pay her filing fee and GRANTS her Application to Proceed
16   with his Complaint in forma pauperis.
17         IT IS SO ORDERED.
18   Dated: July 10, 2020
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                      20CV1280-DEB
